TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2014



                                    NO. 03-14-00377-CV


                               N. A. B. and A. D. J., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the decree of termination rendered by the district court on May 30, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s decree of termination. Therefore, the Court affirms the

district court’s decree of termination. Because appellants are indigent and unable to pay costs,

no adjudication of costs is made.